The ineffective assistance of counsel alleged by the defendant did not directly involve the negotiation of his plea of guilty or otherwise affect the voluntariness of the plea. Accordingly, by pleading guilty, the defendant forfeited appellate review of his ineffective assistance claim (see People v Petgen, 55 NY2d 529, 535 n 3 [1982]; People v Sorino, 82 AD3d 911 [2011]; People v Patel, 74 AD3d 1098, 1099 [2010]; People v Perazzo, 65 AD3d 1058 [2009]; People v Russell, 58 AD3d 759 [2009]; People v Scalercio, 10 AD3d 697 [2004]). Prudenti, EJ., Skelos, Balkin and Sgroi, JJ., concur.